Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 2-4 and 6-9 are objected to because of the following informalities:  The claims recite "in the step" and then recite either "A", "B", "D", and "E" to specify the specific step.  Claim 1 does not recite labeled steps.  Therefore, the recitations set forth in the previous statement should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The recitation "before 10 AM or after 4 PM" as the specified time period to spray an herbicide in Northeast China is different in other regions of the world.  Therefore, the exact time of day cannot be properly replicated in other regions of the world and the method cannot be accurately replicated.  Only predetermined hours of indirect sunlight available can be accurately replicated by someone of ordinary skill in the art.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter the inventor or joint inventor, or for applications subject to pre-AIA  U.S.C. 112, the applicant regards as the invention.
Claim 3 recites "when straws are messed up by wind".  There is lack of antecedent basis in the previous claim limitations for this recitation.


Allowable Subject Matter
Claims 1 and 5 are allowed.


Reasons for Allowance
The reference by Zhang et al., The potential mechanism of long-term conservation tillage effects on maize yield in the black soil of Northeast China, is the closest prior art to the instant invention.
The prior art stated above does not teach or fairly suggest the specific method steps for maize cultivation in the black soil area of Northeast China, comprising the following steps that can be conducted in any order: conservation tillage with straw returning: after crop is harvested in autumn, raking and concentrating straws in rows; when sowing, increasing the number of plants through wide- and narrow-row effect; additional application of an organic bacterial fertilizer: wherein, the organic bacterial fertilizer comprises a base fertilizer and a seed fertilizer; the base fertilizer refers to 500 kg of a 40% organic-inorganic mixed slow-release fertilizer; and the seed fertilizer refers to 80 kg of an organic bacterial fertilizer; weeding with a herbicide treated by a secondary dilution method; and subsoiling to break a plow pan in summer: subsoiling flat land parcels to 40 cm by a side-column subsoiler to break the plow pan.


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661